Citation Nr: 1105016	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, posttraumatic stress disorder 
(PTSD), and anxiety (also claimed as fatigue and sleep 
disturbances).

2.  Entitlement to an increased rating for recurrent bladder 
infections, currently rated as 60 percent disabling.

3.  Entitlement to a higher initial rating for migraine 
headaches, currently rated as 10 percent disabling.

4.  Entitlement to service connection for leishmaniasis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter was remanded in 
March 2008 for further development.  

The Board notes that it also remanded the issue of entitlement to 
service connection for irritable bowel syndrome.  The RO granted 
service connection by way of a June 2010 rating decision.  The 
granting of service connection constitutes a full grant of the 
claim.  Consequently, the issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Psychiatric disorder

The evidence includes a November 2010 VA treatment report that 
lists diagnoses of  major depressive disorder, as well as PTSD.  
The November 2010 treatment report refers to traumatic events in 
the Gulf War (saw dead bodies, had feelings of helplessness or 
horror, etc.) as well as an alleged sexual assault in service.  
The RO has not addressed the PTSD diagnosis insofar as it was not 
part of the original claim for service connection.

Additionally, in developing the PTSD aspect of this claim, the 
Board notes a recent amendment to 38 C.F.R. § 3.304(f).  The 
result is the elimination of the requirement for corroborating 
evidence of a claimed in-service stressor if it is related to the 
Veteran's "fear of hostile military or terrorist activity."  
Under the revised regulation, service connection can be granted 
if the evidence demonstrates: (1) a current diagnosis of PTSD 
(rendered by an examiner specified by the regulation); (2) an in-
service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically related to the Veteran's fear 
of hostile military or terrorist activity by a VA psychiatrist or 
psychologist, or one contracted with by VA; and (3) the Veteran's 
PTSD symptoms have been medically related to the in-service 
stressor by a VA psychiatrist or psychologist, or one contracted 
with by VA.  

The RO should also furnish the Veteran appropriate PTSD personal 
assault notice as required by 38 C.F.R. § 3.304(f)(4).

Under the circumstances, additional VA examination is 
appropriate. 

Bladder infections

In response to the March 2008 Board Remand, the Veteran underwent 
a VA examination.  Based on the examination report, the RO issued 
a June 2010 rating decision in which it increased the Veteran's 
rating to 60 percent, effective from May 18, 2009.  The rating 
decision included language to the effect that this grant was a 
full grant of the benefit sought, apparently based on a finding 
that a 60 percent rating is the highest schedular rating pursuant 
to Diagnostic Code 7512 and the rating criteria governing voiding 
dysfunction.  However, the Board does not view the grant a 
necessarily a full grant of the benefit sought.  Although the 
Veteran's representative did not include this issue in a 
September 2010 statement in lieu of VA Form 646, there has been 
no formal withdrawal of the issue from appellate status.  The RO 
should take action to determine whether the Veteran wishes to 
withdraw her appeal in light of the RO's grant of a 60 percent 
rating.   



Migraines

The Veteran has recently submitted additional evidence.  The 
evidence includes a December 2010 treatment report from the 
Valley Baptist Medical Center Emergency Department.  The Veteran 
was prescribed Midrin and Vicodin for severe pain; and she was 
given a work release form for one day.  This evidence suggests an 
increase in severity of her migraine headaches since the most 
recent examination (in which migraine attacks were not deemed to 
be prostrating).  

VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995). 

Leishmaniasis

The Board remanded this issue in March 2008 because it found that 
a VA opinion was needed in order to determine if the Veteran's 
disability was related to service.  The Veteran underwent an 
examination in May 2009.  However, the examiner found no skin 
lesions.  As such, he was unable to render the required opinion.  
The Board acknowledges that the Veteran reported that she has not 
sought medical treatment for her skin disability for 3-4 years.  
Nonetheless, the Board recognizes that skin conditions often 
flare-up, and then subside.  

The Board notes that a May 1994 treatment report reflects that 
leishmaniasis titers were positive.  A November 1997 VA treatment 
report states that "By history and laboratory findings [the 
Veteran] contracted cutaneous leishmaniasis while stationed in 
Saudi Arabia...I don't doubt the diagnosis."  The examiner 
recommended confirmation of cutaneous leishmaniasis as a service 
connected disorder.  In June 1998, the Veteran once again sought 
treatment for a rash.  The examiner noted that the lesions were 
compatible with cutaneous leishmaniasis, but not diagnostic.  The 
examiner noted that a punch biopsy might be necessary; but that 
the rash was rapidly fading.  A July 1998 VA treatment report 
states that the Veteran "has undoubtedly had cutaneous 
Leishmaniasis in the past, but her current problems may be 
something else."  

The Board finds that it still does not have a competent medical 
opinion upon which a decision can be based.  As such, a VA 
examination is warranted for the purpose of determining the 
nature and etiology of the Veteran's disability.  If a skin 
disability is not found on examination, the examiner should be 
advised to render an opinion based on the evidence of record.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
appropriate PTSD personal assault notice as 
required by 38 C.F.R. 
§ 3.304(f)(4).

2.  The RO should contact the Veteran and 
determine whether she wishes to withdraw 
her appeal for an increased rating for 
bladder infections, in light of the RO's 
grant of a 60 percent rating.   

3.  The RO should take appropriate action 
to develop and obtain corroboration of all 
claimed inservice stressors. 

4.  The Veteran should be afforded a VA 
psychiatric examination (by a VA 
psychiatrist or psychologist, or one 
contracted with by VA) for the purpose of 
determining the nature, etiology and 
severity of any psychiatric disability; 
fatigue; or insomnia; that may be present.  
The claims file should be made available to 
the examiner for review.  Following a 
review of the relevant medical evidence in 
the claims file, to include the service 
treatment records; post-service treatment 
records; the medical history obtained from 
the Veteran; the clinical evaluation; and 
any tests that are deemed necessary, the 
examiner should respond to the following:

     a) If a diagnosis of PTSD is 
warranted, is there evidence of behavior 
changes during service which tend to 
indicate that a personal assault occurred?  
If so, is the PTSD causally related to such 
personal assault?  

     b)  If a diagnosis of PTSD is 
warranted, is it at least as likely as not 
(a 50% or higher degree of probability) 
that the PTSD is related to fear of hostile 
military action?

     c)  As to any other acquired 
psychiatric disorder(s) which are 
diagnosed, is it at least as likely as not 
(1 50% or higher degree of probability) 
that such disorder was manifested during 
service or is otherwise causally related to 
service?

The examiner is also requested to provide a 
rationale for any opinion expressed.          

5.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the severity of the Veteran's service-
connected headaches.  The claims file 
should be made available to the examiner 
for review.  Following a review of the 
relevant medical evidence in the claims 
file, the rating criteria for evaluating 
headaches, the medical history obtained 
from the Veteran, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner should be asked to 
specifically note whether the Veteran's 
headaches are incapacitating or prostrating 
in nature.  If so, the examiner should note 
the length and frequency of such episodes.          

6.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the nature, etiology and severity of any 
skin disability, to include leishmaniasis, 
that may be present.  The claims file 
should be made available to the examiner 
for review.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service treatment 
records; post-service treatment records; 
the medical history obtained from the 
Veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should be asked to opine whether 
it is at least as likely as not (50 percent 
or more likelihood) that any skin 
disability (including leishmaniasis) that 
is currently present began during, 
manifested within one year of discharge, or 
is otherwise causally linked to service.  

If a diagnosis of leishmaniasis is not made 
based on current examination findings, the 
examiner should nevertheless offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran has flare-ups 
of the disorder followed by periods of 
remission.  

The examiner is also requested to provide a 
rationale for any opinion expressed.          

7.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The recent revisions to 38 C.F.R. 
§ 3.304(f) should be considered in 
addressing the PTSD issue.  If the claims 
remain denied, then the RO should furnish 
the Veteran and her representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


